Case 1:18-mc-00561-JMF Document 4-9 Filed 12/05/18 Page 1 of 4




                 EXHIBIT 9
   11/28/2018           Case 1:18-mc-00561-JMF         Document
                                     IAPD - Investment Adviser         4-9 - Filed
                                                               Firm Summary        12/05/18
                                                                             DEUTSCHE         Page 2INC.
                                                                                      BANK SECURITIES of 4

Investment Adviser Firm Summary

DEUTSCHE BANK SECURITIES INC. (CRD# 2525 / SEC# 8-17822, 801-9638)
Alternate Names: C. J. LAWRENCE INC. , C.J. LAWRENCE, MORGAN GRENFELL INC. , C.J. LAWRENCE/DEUTSCHE BANK … Show All 



  View latest Form ADV filed         Part 2 Brochures


The adviser's REGISTRATION status is listed below.

This adviser is also a brokerage firm


REGISTRATION STATUS

SEC / JURISDICTION                            REGISTRATION STATUS                                  EFFECTIVE DATE

SEC                                           Approved                                              11/12/1973




NOTICE FILINGS

Investment adviser firms registered with the SEC may be required to provide to state securities authorities a copy of their Form ADV
and any accompanying amendments filed with the SEC. These filings are called "notice filings". Below are the states with which the
firm you selected makes its notice filings. Also listed is the date the firm first became notice filed or registered in each state.


JURISDICTION                                                             EFFECTIVE DATE

Alabama                                                                  01/31/2001

Alaska                                                                   10/15/1997

Arizona                                                                  12/28/1994

Arkansas                                                                 01/03/1995

California                                                               07/08/1997

Colorado                                                                 01/01/1999

Connecticut                                                              07/11/1997

Delaware                                                                 07/24/2003

District of Columbia                                                     08/13/1998

Florida                                                                  07/19/2002

Georgia                                                                  01/31/2001

Hawaii                                                                   03/31/2009

Idaho                                                                    09/22/1992

   https://adviserinfo.sec.gov/IAPD/IAPDFirmSummary.aspx?ORG_PK=2525                                                             1/3
  11/28/2018           Case 1:18-mc-00561-JMF         Document
                                    IAPD - Investment Adviser         4-9 - Filed
                                                              Firm Summary        12/05/18
                                                                            DEUTSCHE         Page 3INC.
                                                                                     BANK SECURITIES of 4
Illinois                                                              12/10/1998

Indiana                                                               01/31/2001

Iowa                                                                  01/01/1999

Kansas                                                                03/28/2008

Kentucky                                                              03/28/2008

Louisiana                                                             01/31/2001

Maine                                                                 01/31/2001

Maryland                                                              06/25/1991

Michigan                                                              01/31/2001

Minnesota                                                             01/31/2001

Mississippi                                                           10/13/1997

Missouri                                                              10/14/1997

Montana                                                               01/31/2001

Nebraska                                                              03/28/2008

Nevada                                                                05/19/1993

New Hampshire                                                         01/31/2001

New Jersey                                                            06/28/2002

New Mexico                                                            01/31/2001

New York                                                              01/31/2001

North Carolina                                                        01/31/2001

North Dakota                                                          03/30/2010

Ohio                                                                  03/28/2008

Oklahoma                                                              01/01/1999

Oregon                                                                03/28/2008

Pennsylvania                                                          07/19/2002

Puerto Rico                                                           03/24/1998

Rhode Island                                                          01/31/2001

South Carolina                                                        10/21/2003

South Dakota                                                          03/28/2008

Tennessee                                                             10/15/1997

Texas                                                                 06/24/2002

Utah                                                                  10/14/1997

Vermont                                                               01/31/2001


  https://adviserinfo.sec.gov/IAPD/IAPDFirmSummary.aspx?ORG_PK=2525                                         2/3
   11/28/2018           Case 1:18-mc-00561-JMF         Document
                                     IAPD - Investment Adviser         4-9 - Filed
                                                               Firm Summary        12/05/18
                                                                             DEUTSCHE         Page 4INC.
                                                                                      BANK SECURITIES of 4
Virgin Islands                                                            03/30/2010

Virginia                                                                  07/15/1987

Washington                                                                06/19/1995

West Virginia                                                             10/16/1997

Wisconsin                                                                 11/07/1997




EXEMPT REPORTING ADVISERS

Exempt Reporting Advisers ("ERA") are investment advisers that are not required to register as investment advisers because they rely
on certain exemptions from registration under sections 203(l) and 203(m) of the Investment Advisers Act of 1940 and related rules.
Certain state securities regulatory authorities have similar exemptions based on state statutes or regulations. An ERA is required to file
a report using Form ADV, but does not complete all items contained in Form ADV that a registered adviser must complete. Other state
securities regulatory authorities require an ERA to register as an investment adviser and file a complete Form ADV. Below are the
regulators with which an ERA report is filed.


Not Currently an Exempt Reporting Adviser




   https://adviserinfo.sec.gov/IAPD/IAPDFirmSummary.aspx?ORG_PK=2525                                                                3/3
